Citation Nr: 1601674	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), peptic ulcer, hiatal hernia, and H. Pylori, to include as secondary to his service-connected degenerative disc disease L5-S1 and left sacroiliac joint dysfunction and/or lower extremity radiculopathy.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2012 simplified notice letter (SNL) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida

In a July 2013 Board decision, the above matters were addressed and remanded for additional development.  With regard to the service-connection issues, the Veteran perfected an appeal following the issuance of a statement of the case and are therefore in appellate status at this time.  

As an initial matter, the Board has briefly recharacterized the issues on appeal so as to not limit the service-connection claims of the knees to a claim for osteoarthritis (given the Veteran's complaints and diagnoses of patellar tendonitis of record) or the claim for a gastrointestinal disorder to only GERD and peptic ulcer disease (PUD) (given the Veteran's complaints and diagnoses of hiatal hernia and H. Pylori of record).  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

Furthermore, the Board notes that additional treatment records were received by VA subsequent to the most recent September 2014 statement of the case issued for the service-connection claims.  Specifically, in October 2014, VA treatment records were electronically uploaded to the Veterans folder in Virtual VA.  Although the Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence, the evidence relates to treatment for the prostate, which is not on appeal, and a single treatment note referencing continued complaints and treatment for pain and instability of the knee (see October 2014 VA treatment records prescribing knee braces).  The latter is essentially duplicative of other treatment notes already of record and, furthermore, does not pertain to etiology.  It is therefore not deemed "pertinent" under the provisions of 38 C.F.R. § 20.1304(c) (2015) so as to require a remand for initial AOJ consideration.

The issues of entitlement to service connection for a gastrointestinal disorder, a right knee disorder, a left knee disorder, and a cervical spine disorder and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

 
FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, which became final, the Veteran's claim for service connection for a right knee disorder was denied.

2.  Evidence submitted since October 1994 is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.






CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disorder.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.  Furthermore, as will be discussed below, the reopened claim must be remanded for additional development before it may be decided on the merits.

II.  New and Material Evidence to Reopen Claim for a Right Knee Disorder

In this case, the Veteran's claim for service connection for a right knee disorder was disallowed in an October 1994 rating decision on the basis that the Veteran did not demonstrate a "right knee condition, continuity of treatment showing right knee condition, chronic in nature incurred in service with permanent residuals found now."  October 1994 rating decision.  Further, it was explained, "You were requested to furnish continuity of treatment for your right knee condition to establish chronic condition and you failed to respond."  Id.  Therefore, the Veteran's claim was denied in October 1994 for two reasons:  (1) lack of a current, chronic right knee disorder, as well as (2) lack of a nexus to service.

Following the October 1994 rating decision, the Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the October 1994 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the October 1994 rating decision to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in October 1994.  Most significantly, the Veteran submitted private and VA treatment records that demonstrate that he has diagnoses of a current disability of the right knee.  See, e.g., June 2008 VA X-ray of the right knee (minimal degenerative changes); November 2008 private treatment record (chondromalacia); November 2009 private treatment record  (patella tendonitis); June 2009 and January 2010 VA treatment records (osteoarthritis).  He also submitted a February 2009 private treatment record that referenced a several-year history of pain, swelling, and instability of both knees, explaining that "his symptoms developed gradually over a period of years" and referencing previous treatment he received by military physicians in the past.  As the credibility of this evidence must be presumed for new-and-material purposes, the Board finds that it bears directly on the missing element of a current right knee disability, a reason why the claim was last denied, and may also have a bearing on the missing element of nexus to the extent that the evidence potentially suggests a gradual and multi-year onset of right knee symptoms after service.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both 'new" and "material" and is sufficient to reopen his claim for entitlement to service connection for a right knee disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened, and the claim is granted to this extent only.


REMAND

With regard to the Veteran's claims for entitlement to service connection and TDIU, a remand is necessary for additional development.

I.   Post-2008 Social Security Administration Records

The Veteran submitted a copy of a fully favorable Social Security Administration (SSA) decision in July 2013.  However, a review of the Veteran's electronic claims file reflects copies of SSA documents that were associated with his VA folder in 2008 and were in conjunction with SSA's initial 2007 denial of disability benefits.  As SSA determined that the Veteran was entitled to SSA disability benefits from April 1, 2010, and the award letter submitted by the Veteran in July 2013 referenced "Bilateral Degenerative Joint Disease and Tendonitis of the Knees, Osteoarthritis of the Neck, Back and Knees," as well as the Veteran's service-connected low back disability and radiculopathy, the Board has been made aware of outstanding SSA records that are likely relevant to his claimed service-connection disorders and his claim for TDIU.  Accordingly, these potentially relevant records must be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

II.  VA Gastrointestinal Examination and Secondary Service-Connection Opinion

In a January 2006 statement, the Veteran explained that he experiences chronic pain resulting from his service-connected back disability and asserted that "[r]epetitive pain prescriptions caused ulcers and affect functional capacity during job performance," thereby raising the issue of service connection on a secondary basis.  However, the Board finds that there is insufficient medical evidence to adjudicate this theory of entitlement.  In this regard, a VA gastrointestinal examination and opinion is necessary to determine the relationship, if any, exists between the Veteran's pain medications taken for his service-connected back disability and related radiculopathy and his current complaints.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

III.  Adequate TDIU Opinion  

At this juncture, the Veteran is only service-connected for a low back disability and bilateral radiculopathy of the lower extremities.  Although an August 2011 VA examination report of the back remarked that "[t]he [V]eteran is capable of sedentary duty employment, based on his [service-connected] disabilities alone, if he so chooses," no additional explanation was provided and it remains unclear what type of sedentary work the Veteran could do in relationship to his work history and educational background.  In this regard, in Smith v. Shinseki, the Federal Circuit held that, although the duty to assist does not require VA to provide a vocational assessment to a claimant seeking entitlement to TDIU, a claimant's education and work experience are relevant to the issue of entitlement to such a rating.  647 F.3d 1380, 1386 (Fed. Cir. 2011).  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment was required based on "the facts of a particular case" and noted that an assessment would be required "if, for example, the Veteran were found medically qualified for a particular type of job, but there was an unusually difficult question as to whether the Veteran had the educational or vocational skills for that position."  Id.  

Here, the evidence indicates that the Veteran was employed as a janitor/custodian for many years.  In March 2002, a VA physician noted the Veteran's reports of continued low back pain radiating to the left leg that was progressively interfering with his janitorial duties with additional pain on lifting and bending while moving furniture.  On August 18, 2003, the Veteran's private physician noted that the Veteran continued to work full time cleaning floors at a hospital.  However, in September 2004, the Veteran was approved Family and Medical Leave for his service-connected degenerative disc disease of the low back.  Following his return to work and thereafter, the Veteran continued to submit several statements asserting the increasing difficulties he had performing his job (including from third persons), his subsequent reduction in hours, and eventual loss of employment altogether.  Given the Veteran's noted post-service employment history of custodial work following his discharge from service (see November 2007 VA examination report noting a history of custodial work for 19 years (which calculates to 1988, the year of his discharge from service)); the Board finds the August 2011 examiner's opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Here, given the Veteran's long employment history as a custodian, additional information and explanation is needed regarding the types of sedentary work opportunities would be available to him, if any.  As such, an addendum opinion is needed to adequately discuss the impact of the Veteran's service-connected disabilities (without regard to his age or non-service connected disability) and to give further explanation of the type of sedentary work available to him in light of his existing educational or vocational skills.  If needed by the examiner, a vocational assessment should be conducted.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file SSA documents, including all non-duplicative medical records upon which the recent award of SSA benefits is based.  See July 2013 SSA award letter, granting disability benefits with an onset date of April 1, 2010.  [In this regard, the Board notes that SSA records were associated with his VA file in 2008 following SSA's initial denial of disability benefits in 2007].

2. Schedule the Veteran for an appropriate examination of the gastrointestinal system.  The electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(a) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any gastrointestinal disorder-to include GERD, peptic ulcer, hiatal hernia, and H. Pylori-is caused by any medication the Veteran takes for his service-connected low back disability and bilateral lower extremity radiculopathy.  

(b) The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) any gastrointestinal disorder-to include GERD, peptic ulcer, hiatal hernia, and H. Pylori-is aggravated (i.e., permanently worsened beyond normal progression) by any medication the Veteran takes for his service-connected low back disability and bilateral lower extremity radiculopathy.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Obtain an addendum opinion on the effect of the Veteran's service connected disabilities, which as of this date consist of a spine disability and lower extremity radiculopathy, on his ability to engage in gainful employment.  The examiner must explain what type(s) of work he can do, if any, and discuss the Veteran's level of education, special training, and previous work experience, but should not consider his age or impairment caused by nonservice-connected disabilities.  In particular, the Veteran's long work history as a janitor/custodian should be discussed.  See also SSA decision (finding the Veteran disabled since April 1, 2010); August 2011 examiner's opinion ("The [V]eteran is capable of sedentary duty employment, based on his [service-connected] disabilities alone, if he so chooses.").   

4.  If it is determined that the Veteran does not meet the schedular criteria set forth under 38 C.F.R. § 4.16(a) for any period on appeal, refer this case to the Director of Compensation Service pursuant to the provisions of 
38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


